United States Court of Appeals
                        For the First Circuit


No. 04-1486

                          JIMMY PEREZ-OLIVO,

                        Petitioner, Appellant,

                                  v.

              RICARDO E. CHAVEZ, WARDEN, M.D.C. GUAYNABO,

                         Respondent, Appellee.


                             ERRATA SHEET

     The opinion of this Court issued on January 7, 2005 is
amended as follows:

     On page 2, line 3, replace "18 U.S.C." with "28 U.S.C."

     On page 18, line 2, replace "18 U.S.C." with "28 U.S.C."